DISMISS; and Opinion Filed May 16, 2016.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00651-CV

                  IN THE INTEREST OF R.M. AND R.M., CHILDREN

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 296-52721-07

                            MEMORANDUM OPINION
                        Before Justices Francis, Fillmore, and Schenck
                                 Opinion by Justice Fillmore

       Appellant has filed a motion to dismiss, stating she no longer wishes to pursue this

appeal. We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE


150651F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF R.M. AND R.M.,                    On Appeal from the 296th Judicial District
CHILDREN                                             Court, Collin County, Texas
                                                     Trial Court Cause No. 296-52721-07.
No. 05-15-00651-CV                                   Opinion delivered by Justice Fillmore.
                                                     Justices Francis and Schenck participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER appellee Dipesh Mehta recover his costs, if any, of this appeal from
appellant Alpa Mehta.


Judgment entered this 16th day of May, 2016.




                                               –2–